DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 09 February 2022.  As directed by the amendment: claims 1, 10, and 14 have been amended; no claims have been cancelled or added. Thus, claims 1-18 are presently pending in this application with claims 4-6, 8-9, 13, and 16-17 withdrawn from consideration. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 10-12, 14-15, and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a backflow prevention mechanism in claims 1, 10, and 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al (US 2002/0123740) in view of Finch et al (US 6120492).
Regarding claim 1, Flaherty discloses:
A drug delivery device (10; Figs. 2-5) comprising: a housing (20) defining a shell and an inner volume (Fig. 2 – inside of housing 20); a container (30) at least partially disposed within the housing (20), the container (30) having an inner volume adapted to contain a medicament to be administered to a user (¶0065 – reservoir 30 is filled or prefilled with the desired fluid/drug); a drive mechanism (40) at least partially disposed within the housing (20), the drive mechanism (40)adapted to exert a force to urge the medicament out the container (30) (¶0067 – “the dispenser 40 is configured to create a driving or pumping force on the fluid passing therethrough”); a needle assembly (703, 704) at least partially disposed within the housing (20), the needle assembly (703, 704) adapted to insert a needle (704) or a trocar into the user's skin and to subsequently retract (Figs. 3, 5; ¶0068 – “penetrating member 704 is arranged to drive the cannula 703 through a patient's skin and into subcutaneous tissue of the patient, and then be withdrawn to leave the soft cannula 703 in place in the subcutaneous tissue”), thereby leaving a cannula (703) within the user's skin (¶0068) for a period of time at least until the drive mechanism (40) urges the medicament out the container; a fluid flow connection (flow path defined by tube extending from drive mechanism 40 to the expanding and contracting members 710P, 710D) coupled to the container (30) and the needle assembly (703, 704), the fluid flow connection adapted to allow the medicament to flow from the container (30) to the needle assembly (703, 704) (¶0071 – “All connections allow flow to pass through while preventing leaks at the connection point” – the flow path comprises connectors 710P, 710D as well as needle 704 and allows fluid to flow from the container 30 through drive mechanism 40 to the cannula 703); 
Flaherty discloses all of the elements of the claim but is silent regarding “a backflow prevention mechanism associated with at least one of the container, the fluid flow connection, or the needle assembly, the backflow prevention mechanism comprising at least one flow restrictor to restrict a fluid from flowing from the needle assembly to the container, thereby reducing and/or eliminating clot formation during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.”
Regarding “a backflow prevention mechanism associated with at least one of the container, the fluid flow connection, or the needle assembly, the backflow prevention mechanism comprising at least one flow restrictor to restrict a fluid from flowing from the needle assembly to the container,” Flaherty teaches a different embodiment of a drug delivery device (Fig. 18) which implements a one-way check valve in part of the fluid flow connection (720D) “to prevent fluid entering the cannula access septum 76 from flowing backwards into the dispenser 40” (¶0093). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Fig. 2 to incorporate the backflow prevention mechanism in the form of a one-way valve taught by the embodiment of Fig. 18 in order to prevent fluid from entering the device and flowing backwards to the container and drive mechanism.
Regarding the backflow prevention mechanism “thereby reducing and/or eliminating clot formation during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly,” Finch teaches a fluid delivery apparatus (Col. 4:3 – “drug delivery, and the like”), thus being in the same field of endeavor, which discloses using a “valved or other self-closing port” to inhibit blood from bleeding back into a desired flow path (“tissue tract when the needle is withdrawn”) to explicitly result in a “reduction in clots” (Col. 4:23-26). In a similar way, the backflow prevention valve taught by Flaherty prevents blood or other fluid from returning back along the flow path and would therefore similarly reduce “clots” or other obstructions because fluid would only be able to flow out of the device. This reduction/elimination of clot formation would last “during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.” As evidenced by Finch, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the valved structure taught by Flaherty would “reduc[e] and/or eliminat[e] clot formation” because blood and other contaminants would not be able to flow back along the flow path.
Regarding claim 2, Flaherty in view of Finch discloses:
The drug delivery device of claim 1, wherein the at least one flow restrictor comprises a one-way valve (¶0093 – “one-way check valve”).  
Regarding claim 10, Flaherty discloses:
A backflow prevention mechanism (¶0093 – “one-way check valve”) for a drug delivery device (10; Fig. 18), the backflow prevention mechanism associated with at least one of a container (30), a fluid flow connection (720D), or a needle assembly (72) of the drug delivery device (10) (¶0093 – “distal fluid transport tube 720D may include a one-way check valve (not shown) to prevent fluid entering the cannula access septum 76 from flowing backwards into the dispenser 40”), the backflow prevention mechanism (“one-way check valve”) comprising at least one flow restrictor (¶0093 – “one-way check valve”) to selectively restrict a fluid from flowing from the needle assembly (72) to the container (30) over an extended period of time after the needle assembly (72) delivers a cannula within a user's skin (¶0093 – “exit port assembly 70 includes a skin penetrating cannula 72, such as a hypodermic needle or a flexible cannula, as described above, in fluid communication with the distal fluid transport tube 720D and a cannula access septum 76,” which means that the one-way check valve prevents backflow as long as the cannula 72 is within a user’s skin).
Flaherty discloses all of the elements of the claim but is silent regarding restricting backflow “thereby reducing and/or eliminating clot formation.” However, Finch teaches a fluid delivery apparatus (Col. 4:3 – “drug delivery, and the like”), thus being in the same field of endeavor, which discloses using a “valved or other self-closing port” to inhibit blood from bleeding back into a desired flow path (“tissue tract when the needle is withdrawn”) to explicitly result in a “reduction in clots” (Col. 4:23-26). In a similar way, the backflow prevention valve taught by Flaherty prevents blood or other fluid from returning back along the flow path and would therefore similarly reduce “clots” or other obstructions because fluid would only be able to flow out of the device. This reduction/elimination of clot formation would last “during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.” As evidenced by Finch, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the valved structure taught by Flaherty would “reduc[e] and/or eliminat[e] clot formation” because blood and other contaminants would not be able to flow back along the flow path.
Regarding claim 11, Flaherty in view of Finch discloses:
The backflow prevention mechanism of claim 10, wherein the at least one flow restrictor comprises a one-way valve (¶0093 – “one-way check valve”).  
Regarding claim 14, Flaherty discloses:
A method of preventing backflow in a drug delivery device (10; Fig. 2) having a backflow prevention mechanism, the drug delivery device (10) including a housing (20) defining a shell and an inner volume (Fig. 2 – inside of housing 20) and a container (30) at least partially disposed within the inner volume of the housing (20) and being adapted to contain a medicament to be administered to a user (¶0065 – reservoir 30 is filled or prefilled with the desired fluid/drug), the method comprising: at least partially disposing a drive mechanism (40) within the housing (20), the drive mechanism (40) adapted to exert a force to urge the medicament out of the container (30) (¶0067 – “the dispenser 40 is configured to create a driving or pumping force on the fluid passing therethrough”); at least partially disposing a needle assembly (703, 704) within the housing (20), the needle assembly (703, 704) adapted to insert a needle (704) or a trocar into the user's skin and to subsequently retract (Figs. 3, 5; ¶0068 – “penetrating member 704 is arranged to drive the cannula 703 through a patient's skin and into subcutaneous tissue of the patient, and then be withdrawn to leave the soft cannula 703 in place in the subcutaneous tissue”), thereby leaving a cannula (703) within the user's skin for a period of time at least until the drive mechanism (40) urges the medicament out the container; coupling a fluid flow connection (flow path defined by tube extending from drive mechanism 40 to the expanding and contracting members 710P, 710D) to the container (30) and the needle assembly (703, 704) to allow the medicament to flow from the container (30) to the needle assembly (703, 704).
Flaherty discloses all of the elements of the claim but is silent regarding “associating a backflow prevention mechanism with at least one of the container, the fluid flow connection, or the needle assembly, the backflow prevention mechanism comprising at least one flow restrictor that restricts a fluid from flowing from the needle assembly to the container, thereby reducing and/or eliminating clot formation during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.”
Regarding “associating a backflow prevention mechanism with at least one of the container, the fluid flow connection, or the needle assembly, the backflow prevention mechanism comprising at least one flow restrictor to restrict a fluid from flowing from the needle assembly to the container,” Flaherty teaches a different embodiment of a drug delivery device (Fig. 18) which implements a one-way check valve in part of the fluid flow connection (720D) “to prevent fluid entering the cannula access septum 76 from flowing backwards into the dispenser 40” (¶0093). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the device of Fig. 2 to incorporate the backflow prevention mechanism in the form of a one-way valve taught by the embodiment of Fig. 18 in order to prevent fluid from entering the device and flowing backwards to the container and drive mechanism.
Regarding the backflow prevention mechanism “thereby reducing and/or eliminating clot formation during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly,” Finch teaches a fluid delivery apparatus (Col. 4:3 – “drug delivery, and the like”), thus being in the same field of endeavor, which discloses using a “valved or other self-closing port” to inhibit blood from bleeding back into a desired flow path (“tissue tract when the needle is withdrawn”) to explicitly result in a “reduction in clots” (Col. 4:23-26). In a similar way, the backflow prevention valve taught by Flaherty prevents blood or other fluid from returning back along the flow path and would therefore similarly reduce “clots” or other obstructions because fluid would only be able to flow out of the device. This reduction/elimination of clot formation would last “during the period of time at least until the drive mechanism urges the medicament from the container to the needle assembly.” As evidenced by Finch, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the valved structure taught by Flaherty would “reduc[e] and/or eliminat[e] clot formation” because blood and other contaminants would not be able to flow back along the flow path.
Regarding claim 15, Flaherty in view of Finch discloses:
The method of claim 14, wherein associating the at least one backflow prevention mechanism comprises associating a one way valve (¶0093 – “one-way check valve”) with the at least one of the container, the fluid flow connection, or the needle assembly.
Claims 3, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty in view of Finch further in view of Forsell (US 2007/0233019).
Regarding claim 3, Flaherty in view of Finch discloses the drug delivery device of claim 2 but is silent regarding “the at least one flow restrictor comprises at least one of: a slit valve; an umbrella valve; a ball valve; 2Application No. 16/297,408Docket No.: 32263/52559 a duckbill valve; or a flap valve.” However, Forsell teaches a one-way valve in the form of a ball valve (6; Fig. 1; ¶0062). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the one-way valve taught by Flaherty to be a ball valve as taught by Forsell in order to provide sufficient structure for allowing flow in one direction and preventing flow in the reverse direction.
Regarding claim 7, Flaherty in view of Finch discloses the drug delivery device of claim 1 but is silent regarding “the backflow prevention mechanism is at least partially disposed within the needle assembly.” However, Forsell teaches a drug delivery device (Fig. 1), thus being in the same field of endeavor, with a flow restrictor (6) that is disposed within a needle assembly (1) that allows flow in one direction and restricts flow in the reverse direction. Forsell further teaches that this configuration within a needle assembly ensures that fluid flows from the drug delivery device only when there is sufficient fluid pressure to open the valve (¶0062-0063). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the backflow prevention mechanism to be within the needle assembly, as taught by Forsell, in order to ensure fluid flows in one direction and only with sufficient pressure on the fluid in the system, as acknowledged by Forsell.
Regarding claim 12, Flaherty in view of Finch discloses the backflow prevention mechanism of claim 10 but is silent regarding “the at least one flow restrictor comprises at least one of: a slit valve; an umbrella valve; a ball valve; 2Application No. 16/297,408Docket No.: 32263/52559 a duckbill valve; or a flap valve.” However, Forsell teaches a one-way valve in the form of a ball valve (6; Fig. 1; ¶0062). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the one-way valve taught by Flaherty to be a ball valve as taught by Forsell in order to provide sufficient structure for allowing flow in one direction and preventing flow in the reverse direction.
Regarding claim 18, Flaherty in view of Finch discloses the method of claim 14 but is silent regarding “the backflow prevention mechanism is at least partially disposed within the needle assembly.” However, Forsell teaches a drug delivery device (Fig. 1), thus being in the same field of endeavor, with a flow restrictor (6) that is disposed within a needle assembly (1) that allows flow in one direction and restricts flow in the reverse direction. Forsell further teaches that this configuration within a needle assembly ensures that fluid flows from the drug delivery device only when there is sufficient fluid pressure to open the valve (¶0062-0063). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the backflow prevention mechanism to be within the needle assembly, as taught by Forsell, in order to ensure fluid flows in one direction and only with sufficient pressure on the fluid in the system, as acknowledged by Forsell.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783